Citation Nr: 1234207	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-34 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to March 15, 2010 and in excess of 40 percent on and after that date for disc herniation and moderate foraminal stenosis at L5-S1 with right lumbar radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel





INTRODUCTION

The Veteran served on active duty from October 1970 to August 1974, from September to October 1990, and from November 2003 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in Columbia, South Carolina, which granted service connection for disc herniation and moderate foraminal stenosis at L5-S1 with right lumbar radiculopathy, assigning an initial 10 percent rating.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

During the pendency of the appeal, an increased evaluation from 10 percent to 40 percent was granted for the Veteran's back disability by a February 2012 rating decision.  On a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

The Veteran requested a personal hearing before a Decision Review Officer at the RO in October 2008.  He withdrew that request in April 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

The Veteran last underwent a VA peripheral nerves examination for his lumbosacral disc disorder in June 2010.  There is evidence, contained in VA treatment records (in Virtual VA), indicating a worsening since that examination.  In June 2010, x-rays showed "mild degenerative disk disease at L5-S1."  However, an MRI noted in a July 2011 treatment record indicates "[s]ignificant narrowing within the space between L5 and S1 with narrowed disc space endplate sclerosis and disc protrusion at this level with bilateral foraminal encroachment."

These disc findings are particularly significant, as there remains a question of whether there is any chronic radiculopathy of at least mild degree in either lower extremity as due to the service-connected disability.  The Veteran's neurological findings in June 2010 were essentially unremarkable.  In June 2011, however, he reported pain radiating down the right lower extremity to the foot and noted that "surgery is being recommended at this time."  A reexamination is thus necessary to ascertain both whether there has been an increase in severity of the lumbosacral disc disability and whether this has resulted in associated objective neurological abnormalities.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The June 2011 report also indicates that the Veteran "has had pain injections & has participated in the pain clinic in Tuskegee."  This comment raises the question of whether there exist additional medical records that should be included with the claims file.  Additional inquiries should be made in this regard on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted and requested to provide information about recent treatment for his lumbosacral disc disability, including, as needed, the completion of signed release forms.  

If additional information is received, all necessary efforts must be made to obtain corresponding medical records.  If no such records are available, documentation to that effect must be added to the claims file.

2.  The Veteran must then be afforded a VA spine examination to address the service-connected lumbosacral disc disability, with an examiner who has reviewed the claims file (including relevant Virtual VA records).  

The examination must encompass range of motion findings, and the examiner is requested to comment upon any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner is also requested to address the extent of any ankylosis and the frequency and duration of doctor-prescribed bedrest, if any.  Finally, the examiner must ascertain whether there exist any associated objective neurological abnormalities (e.g., radiculopathy, sciatica) as due to the service-connected disability; for each chronic abnormality found on examination, an opinion must be rendered as to the symptoms and severity of such disability.  

All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, the claim must be readjudicated, with consideration of separate evaluations for associated objective neurological abnormalities.  If the determination is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


